Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 1 of 46            FILED
                                                                     2020 Oct-30 PM 09:55
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA




                EXHIBIT
                              F
   Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 2 of 46




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

IN RE BLUE CROSS BLUE SHIELD           :
ANTITRUST LITIGATION                   : Master File 2:13-cv-20000-RDP
MDL 2406                               :
                                       :
                                       :
                                       : This document relates to
                                       : Subscriber Track cases


   SELF-FUNDED SUB-CLASS SETTLEMENT COUNSEL DECLARATION IN
        SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
            PROPOSED SUBSCRIBER CLASS SETTLEMENT




                                   1
      Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 3 of 46




       I, Warren T. Burns, declare as follows:

       1.      I am the managing partner of Burns Charest LLP, a trial boutique with offices in

Dallas, Texas, New Orleans, Louisiana, and the District of Columbia. I make this declaration based

upon my personal knowledge of the facts stated herein.

       2.      I have served and continue to serve as lead or co-lead counsel in a number of

multidistrict antitrust class actions. I have attached a copy of my resume as Exhibit A detailing

additional, relevant experience.

                            RETENTION AND INVOLVEMENT
                          IN THE SETTLEMENT PROCEEDINGS

       3.      In July 2019, as mediation in this case was ongoing, Settlement Class Counsel

Michael D. Hausfeld and David Boies approached me to inquire whether I would be willing to

serve as counsel for a sub-class of Self-Funded Accounts and their employees (together, the "Self-

Funded Settlement Sub-Class"). I agreed and was retained by Hibbett Sports, Inc., an Alabama-

based, publicly traded retailer of sporting goods that is a Self-Funded Account. Following my

retention, I participated in subsequent mediation proceedings as settlement counsel to the putative

Self-Funded Sub-Class, with Hibbett as the Self-Funded Sub-Class Representative.

       4.      At the time of my retention, the amount of any split of the Net Settlement Fund

between fully insured and self-funded claimants had not been determined, was not a condition of

my retention, nor was any such split discussed before my engagement.

       5.      Following my retention, I requested and received access to the discovery record in

the litigation, along with access to all relevant briefing in the case. Working with the Self-Funded

Sub-Class Representative, my firm quickly immersed itself in the factual background of the

dispute and developed an understanding of relevant discovery taken to date. I also immediately



                                                 2
      Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 4 of 46




engaged independent experts to assist in the assessment of settlement terms and to conduct analysis

of possible damages for the Self-Funded Sub-Class.

       6.      In September 2019, I began attending mediation sessions along with an officer of

the Self-Funded Sub-Class Representative. Since that time, I or members of my firm and the Self-

Funded Sub-Class Representative have participated in all mediation sessions.

       7.      As the mediation proceeded, I asked for and was provided additional discovery

materials and data by defendants. The provision of this material and data permitted me and the

Self-Funded Sub-Class Representative to negotiate favorable terms for the Sub-Class and to assess

the impact of the settlement on the Self-Funded Sub-Class. This material and data further

permitted us to work with retained experts to estimate the portion of the Net Settlement Fund that

should be allocated to the Self-Funded Sub-Class.

       8.      In November 2019, the parties agreed on a term sheet. Over the next several

months, the parties worked closely with Special Master Ed Gentle to reduce the term sheet to a

settlement agreement, involving many additional conferences between the parties and with Mr.

Gentle. I was personally involved in all substantive settlement discussions culminating in the final

agreement.

                            ALLOCATION DETERMINATIONS

       9.      In November 2019, I approached Kenneth Feinberg to serve as Allocation Mediator

to facilitate the determination of an appropriate allocation of the Net Settlement Fund between

fully insured Class Members and the Self-Funded Sub-Class. After presentation of the evidence

and an in-person mediation, I along with Settlement Class Counsel agreed that an equitable

allocation would distribute 93.5% of the Net Settlement Fund among fully insured Class Members

and 6.5% of the Net Settlement Fund among the Self-Funded Sub-Class. We and Settlement Class



                                                 3
      Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 5 of 46




Counsel presented this proposal to Mr. Feinberg, who reviewed it and determined it to be

reasonable.

       10.    Throughout negotiations with the fully insured Class Members, I worked closely

with the Self-Funded Sub-Class’s independent experts to identify an appropriate allocation range.

Fully insured premiums inclusive of administrative fees exceed by more than an order of

magnitude Administrative Service Only (ASO) fees paid by Self-Funded Sub-Class Members.

Recognizing this difference, the Self-Funded Sub-Class’s experts used multiple methodologies to

estimate how an overcharge would be passed to the Self-Funded Sub-Class and the quantum of

that overcharge. The experts provided me estimates of potential overcharges derived by assessing

and comparing net revenue, operating gains, and revenue proportions over time among the fully

insured Settlement Class and the Self-Funded Sub-Class. I used these estimates as the basis for

my negotiations with the fully insured Settlement Class. The agreed allocation between fully

insured Class Members and the Self-Funded Sub-Class in my view is fair and reasonable based on

the analysis provided to me by Self-Funded Sub-Class’s experts.

       11.    In October 2020, in conjunction with the development of a Plan of Distribution, I

along with Settlement Class Counsel again engaged Mr. Feinberg to review the proposed Plan of

Distribution for reasonableness. Mr. Feinberg concluded that the proposed Plan of Distribution

was reasonable, and that the recommended Default and Alternative options for determining the

value of claims submitted by employees, developed and recommended by myself and Settlement

Class Counsel based on numerous factors, were appropriate.

                                        CONCLUSION

       12.    In my view and based on my extensive participation in the negotiations described

above, both the Settlement Agreement and the allocation of the Net Settlement Fund (between



                                               4
      Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 6 of 46




class and sub-class, as well as between employer and employee) represent fair and reasonable

compromises. Both were the product of extensive, arms-length negotiations between sophisticated

parties and counsel.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: October 30, 2020                               /s/ Warren T. Burns
                                                     Warren T. Burns
                                                     BURNS CHAREST LLP
                                                     900 Jackson Street, Suite 500
                                                     Dallas, Texas 75202
                                                     Telephone: (469) 904-4550
                                                     Facsimile: (469) 444-5002
                                                     wburns@burnscharest.com




                                                 5
Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 7 of 46




                EXHIBIT
                              A
      Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 8 of 46




                                                   900 Jackson Street, Suite 500 | Dallas, TX 75202
                                                                469-904-4550 | BurnsCharest.com




 About Burns Charest LLP
Burns Charest is a young firm with a dynamic and impressive pedigree. Our founders were
partners and attorneys at some of the finest commercial litigation boutiques in the nation. In 2015,
we came together to build a new, aggressive platform to pursue our clients’ interests.

We know that experience matters to clients and judges. And we have it. Our lawyers have actually
tried a complex class action to verdict, served as co-lead counsel in multi-district litigation, secured
a $106 million judgment in the first of the 2008 mortgage meltdown cases to go to trial, obtained
significant settlements in royalty-owner disputes, and regularly represented individuals and
businesses in complex, bet-the-company cases.

We currently serve as lead counsel in national antitrust and other complex class actions. We
represent numerous royalty owners in disputes against oil and gas giants. We serve hundreds of
individuals whose lives have been threatened by exposure to asbestos and other harmful products.

We have a strong team. Our lawyers are some of the most experienced and talented of their
generation, and we are happy to match our credentials against others.

Our focus is on the future. We believe firmly that our nation’s legal system was designed to protect
individuals and businesses from the wrongdoing of others and to assure a level playing field. As
lawyers, we have an incredibly important role to play in making that system work for our
clients. And we will not shy away from a fight to protect their interests.
      Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 9 of 46




 Why We Win

We are trial lawyers. We are not litigators.

What is the difference? From day one, we focus on how we are going to win your case at trial. We
know from experience that success in the courtroom begins with a well-planned and efficient case
strategy that focuses on what truly matters.

Our focus is not on the billable hour. We prefer to work under fee agreements that reward success
and efficiency. By fully aligning our clients’ interests with our own, we are able to focus on
success.

We work smartly. In each case we conduct discovery and motion practice in a way that advances
our client’s goals. We identify key witnesses and documents, and then focus our efforts on how
to tell our client’s story through targeted depositions and discovery.

Many firms preach efficiency; we practice it. Our clients’ interests are not best served by assigning
multiple lawyers to perform the same task. That is not our style. We adhere to our Texas
roots: One Riot, One Ranger.

The best lawyers are not those who scream loudest. We do not advance our clients’ cases by
engaging in meaningless disputes with our adversaries. That wastes time and money. But be
assured, we know what’s important and we will not shy away from zealously advancing our
clients’ interests.

We engage our clients each step of the way as members of the team. They help shape
strategy. They participate in every significant decision.

We know how to communicate complex ideas to judges and juries. We use innovative techniques
and technologies to advocate for our clients at trial, employing creative means to impart their story
and serve their interests.




                                                                                                2
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 10 of 46




 Practice Areas

Antitrust

Antitrust laws are essential to our nation’s economy. Without them, businesses would be free to
conspire to charge American consumers higher prices. And monopolists would be able to squeeze
competitors out of the market.

Antitrust laws are so important that state and federal governments have empowered American
consumers and businesses to bring legal claims to enforce these laws, and in some cases they may
obtain three times their damages if successful. We gladly represent those who have been harmed
and are seeking to enforce their rights.

We have deep experience in representing classes and individuals in antitrust suits against some of
the world’s largest corporations. We currently serve as co-lead counsel on behalf of a class of
American car purchasers in the Vehicle Carrier Services Antitrust Litigation case that is pending
in federal court in New Jersey. We are also co-lead counsel in the Crude Oil Commodity Futures
Litigation, where we brought antitrust and Commodity Exchange Act claims against individual
traders and companies on behalf of a nationwide class. Our lawyers have served as co-lead counsel
in other national class action cases before forming Burns Charest. And we have obtained hundreds
of millions of dollars for the classes we have represented.



Business Disputes

When you want a lawyer, usually something has gone wrong and you need a solution; ideally a
cost-effective result that achieves your business goals. Burns Charest can help.

Our trial lawyers have represented all types of businesses in all kinds of lawsuits. We’ve been on
both sides—with good effect. Our lawyers have recovered millions for businesses and we’ve
obtained complete defense wins for business clients. Whether your matter sits before a judge, a
jury or an arbitration panel, our vast experience can often make a positive difference..

Big cases don’t require big hours. They require skill. Burns Charest attorneys are stand-up trial
lawyers. Not discovery litigators. We focus on winning at trial, not picking needless skirmishes
along the way.

When appropriate, we welcome the opportunity to work on a contingency-fee basis, so our reward
comes only when you win. We will work with you to establish the right fee structure for your case,
whether that means blended rates, flat fees or hourly rates. Ultimately, we want to establish a
relationship that works for the client, the lawyers and the case.



                                                                                             3
       Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 11 of 46




We also work with referring lawyers. If you want to joint venture a case, we are willing to split
work, expenses and fees on equitable terms. If you need to refer a case due to a conflict, we can
take the case forward and support your recommendation. And, if you need trial counsel as the case
matures, Burns Charest attorneys can step into the later phases of cases for trial. Above all, we
respect the client relationships of our referring counsel.

By way of example, our lawyers have handled litigation involving:

   •    Breach of contract                              •   Non-competition agreement
   •    Tortious interference with contracts                violations
   •    Interference with prospective                   •   Defamation and business
        contracts or business advantages                    disparagement
   •    Uniform Commercial Code (UCC)                   •   Fraud
        disputes                                        •   Fraudulent inducement
   •    Unfair competition claims                       •   Accounting malpractice


Class Action

Federal and state governments have also enacted laws to safeguard Americans’ privacy rights and
to protect consumers and businesses from unfair practices. These laws often provide individuals
and businesses a means to bring claims against defendants for unlawful actions.

We have brought claims on behalf of American consumers and businesses in cases throughout the
United States. Our consumer cases have involved federal and state privacy and consumer
protection laws, as well as state statutes regulating trade practices.



Energy

Big Oil is big business, and the business of Big Oil often leads to high-stakes litigation. People
and companies from across the nation and around the world put a lot at risk in these deals. When
things go wrong in this sector, they tend to go very wrong. That’s where we come in.

Our combination of trial savvy, industry experience and technical know-how puts us in an
excellent position to help you. We bring effective and efficient representation to understand the
issues and technology and explain them to judges and juries for your benefit. We are oil and gas
trial lawyers.

It’s complicated, but not too complex. The oil and gas industry brings its own technology,
accounting procedures and lexicon. The lawyers at Burns Charest have deciphered and explained
any number of these issues. Some examples include the costs and prices in revenue accounting for
royalty calculations; the cause—at a molecular level—of production impairments in a deepwater,


                                                                                             4
       Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 12 of 46




foreign, offshore drilling program; every aspect of seismic data collection—from shot to processor;
and the prospectivity of wells in an undeveloped field. Each case brings another aspect of oil and
gas technology. And our lawyers have mastered each one.

Big or small, we can help. The Burns Charest team has represented an array of clients from industry
leaders to individual landowners. From individual landowners against industry-leading operators
to a publicly-traded, multi-billion dollar E&P company against a class of investors, to one mid-
major against other mid-major. Whether you are a landowner, royalty owner, working interest
owner, an operator, a non-operator, a service company, or any other of the many interests in the
oil field, we have the ability to focus on your issues and apply our experience.

Litigation has followed oil and gas development across the United States and beyond. With
locations in Texas, Louisiana and Colorado, our firm sits in the epicenter of the oil and gas
litigation world. Our lawyers have handled oil and gas cases in their home states and beyond. The
Burns Charest team has been involved in new shale plays — such as the Barnett, the Eagle Ford,
the Bakken, the Haynesville, the Marcellus and the Utica as well as traditional plays that include
the Anadarko Basin and Central Louisiana, and locations in Ghana, Mauritania and Western
Sahara.

The scope of disputes our attorneys have handled include:

   •    Surface damage and other property                 •   Lease claims
        damage                                            •   Lease trespass claims
   •    JOAs                                              •   Mineral rights and royalties
   •    COPAS accounting                                  •   IPO securities claims
   •    Investor fraud                                    •   Service provider billing fraud
   •    Environmental claims, such as water               •   Seismic data secrecy
        table contamination, drainage issues,             •   Development agreement breaches
        pollution and hydraulic fracturing                •   Unitization disputes



Mass Tort

When companies fail to provide a safe working environment for their employees, or sell unsafe
products to consumers, the injured need a voice to fight for them. Burns Charest is that voice.

Our attorneys are skilled and experienced in coordinating and prosecuting such claims on a mass
scale. Burns Charest lawyers have successfully represented clients against pharmaceutical
companies and asbestos manufacturers. Currently we are representing hundreds of clients exposed
to asbestos in one of the largest oil refineries in the Western Hemisphere. Additionally, we are part
of a consortium of plaintiffs firms representing over four hundred public and private hospitals in
opioid lawsuits across the nation.




                                                                                                5
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 13 of 46




Big business may have big resources, but so do we. More importantly, we also have the know-
how and experience to bring those resources to bear where and when it counts: in the courtroom.

Burns Charest also knows how to effectively manage and coordinate mass tort cases and, just as
importantly, efficiently move these cases forward to a resolution. Because we work on a
contingency fee basis, our interests are aligned with our clients to move cases along as quickly as
possible. Instead of getting bogged down in needless and pointless delay-causing skirmishes, we
focus on resolving these cases as expeditiously as possible for the benefit of our clients. We know
that delays don’t hurt the large companies, they hurt the injured waiting for their day in court.

We are here to give each person a voice in the courtroom and to level the playing field between
the injured and Big Business.




                                                                                              6
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 14 of 46




Attorneys
 Attorneys


                                      Warren Burns | Founding Partner

                                      Selecting a lawyer for your case is a very important
                                      decision. You want a lawyer who understands your concerns
                                      and will fight to achieve your goals. You want a lawyer who
                                      believes in our system and knows how to succeed in it. And
                                      most importantly you want a lawyer who is going to give you
                                      candid and meaningful advice. I am that lawyer.

                                      I focus my practice on high-stakes, multidistrict antitrust
                                      litigation, along with other complex class action and
                                      commercial cases. I have handled numerous cases involving
                                      price fixing, monopolization, breach of contract, intellectual
                                      property, business torts, consumer protection statutes, and
                                      accounting malpractice.

I achieve results. In 2012, I helped lead a trial team that took the first mortgage-backed-securities
related case to trial. In a landmark and game-changing trial, we secured a $106 million judgment
on behalf of our client and obtained key pre-trial determinations that had a domino effect in related
cases.

I want to know more about your case and to see if there is a way I can help you. I look forward to
talking with you.

Education & Background

       Where a man comes from is important. I believe it can tell you a lot about his character and
       approach to litigation and trials.

       I am from a small town in Mississippi called Kosciusko. My extended family on both sides
       has lived there for six generations. My upbringing had a profound impact on me. I learned
       the value of community, the importance of not only joining in the lives of those around
       you, but making a difference in them as well.

       I spent my college years at Ole Miss. I played four years of rugby for the Ole Miss Rugby
       Football Club, starting each season as a second-row forward. I use the skills I learned on
       the rugby pitch everyday in litigation. In a fast moving match, you have to be prepared to
       play offense and defense intelligently. You have to capitalize quickly on your opponents’
       mistakes. And you have to bring maximum pressure at the right moment to win. The same
       is true in litigation.



                                                                                                7
    Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 15 of 46




      After college, I moved to the District of Columbia to work in public relations and
      fundraising. I took a job as a junior fundraising staffer at the Basilica of the National Shrine
      of the Immaculate Conception, the largest Catholic church in the Americas. Within a year,
      I was promoted to serve as the Communications Director at the Basilica.

      I next moved to the Lt. Joseph P. Kennedy, Jr. Institute, a non-profit organization dedicated
      to assisting people with developmental disabilities in their efforts to live full and complete
      lives. There, I served as the Director of Development and Public Relations.

      Later, I moved to Asheville, North Carolina to assume the role of Development Director at
      Riverlink, a regional non-profit organization. At Riverlink, our focus was on restoration of
      the French Broad River and developing the economy along its banks.

      I left Riverlink to attend Tulane Law School. There, I graduated summa cum laude and
      Order of the Coif, and received the John Minor Wisdom Award, Tulane’s highest prize for
      graduating law students. I also served as Editor in Chief of the Tulane Law Review.

      After law school, I clerked for the Hon. Paul J. Kelly, Jr. on the U.S. Court of Appeals for
      the Tenth Circuit.

      My background continuously helps me relate to witnesses and juries in ways that benefit
      my clients.

Admissions & Honors

      Since 2011, I have been named a Texas Rising Star in Business Litigation.

      Every year since 2014, I have been named to the International Who’s Who of Competition
      Lawyers.

      In 2015 and 2016, I was included in the Top 100 National Trial Lawyers.

      In 2016, I was elected to the American Law Institute. The American Law Institute is the
      leading independent organization in the United States producing scholarly work to clarify,
      modernize, and improve the law.

      I am a Fellow of the American Bar Foundation. The Fellows is an honorary organization
      of attorneys, judges, law faculty, and legal scholars whose public and private careers have
      demonstrated outstanding dedication to the welfare of their communities and to the highest
      principles of the legal profession. Membership in The Fellows is limited to one percent of
      lawyers licensed to practice in each jurisdiction.

      I am an active member of the Dallas Bar Association and the American Bar Association.
      In the ABA, I sit on the steering committee for the international litigation committee.




                                                                                                 8
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 16 of 46




      I am also a member of the American Association for Justice and the Texas Trial Lawyers
      Association. And I am a Fellow in the Southern Trial Lawyers Association.

      I sit on the Board of Advisory Editors of the Tulane Law Review, a national board
      comprised of distinguished alumni.

Representative Cases & Decisions

      ANTITRUST CLASS ACTION / CONFIDENTIAL SETTLEMENTS: I serve as co-lead
      counsel in In re Vehicle Carrier Services Antitrust Litigation (2013-present) now pending
      in the District of New Jersey. On the eve of arguing against defendants’ consolidated
      motion to dismiss, I negotiated a confidential settlement with one of the principal
      defendants. I negotiated a second confidential settlement with another major defendant
      just weeks later.

      ANTITRUST CLASS ACTION / LEADERSHIP: I serve on the executive committee
      in In re Domestic Airlines Antitrust Litigation (2015-present) now pending in the District
      of Columbia. Our clients have alleged that the nation’s four major airlines conspired to
      restrict capacity in order to fuel record- high profits.

      ANTITRUST CLASS ACTION / CONFIDENTIAL SETTLEMENTS: I previously
      served as co-lead counsel in In re Automotive Parts Antitrust Litigation (2011-2015) in the
      Eastern District of Michigan. I personally negotiated settlements exceeding $100 million
      with foreign defendants while successfully organizing and managing this complex case.

      COMMERCIAL CASES / CONFIDENTIAL SETTLEMENTS: Lead trial counsel in three
      cases against the gas giant Chesapeake for breach of contract and underpayment of
      royalties relating to the oil and gas lease on the Dallas/Fort Worth International Airport. I
      have represented minority and women-owned business enterprises in their efforts to
      enforce contractual provisions against Chesapeake. I have settled all three cases
      successfully over the past three years, including one case that settled two days before trial.

      COMMERCIAL CASE / CONFIDENTIAL SETTLEMENT: Lead trial counsel in a
      confidential arbitration representing a telecommunications company in its suit against its
      former billing aggregator. My client hired me with less than three months to go before trial.

      SECURITIES CLASS ACTION / DEFENSE COUNSEL: Counsel in Brady v. Kosmos
      Energy, Ltd. (N.D. Tex.) (2012-present) defending a start-up oil and gas company against
      allegations centering on its initial public offering. The court recently denied plaintiffs’
      motion for class certification.

      COMMERCIAL CASE / JUDGMENT EXCEEDING $100 MILLION: Counsel
      in Assured Guaranty v. Flagstar Bank (S.D.N.Y.) (2011-2012), the first case to go to trial
      related to the residential mortgage backed securities market meltdown. I represented a bond
      insurer in a suit against the securities issuer, resulting in a judgment of over $100 million.
      In this expert-driven case, I managed plaintiff’s principal liability expert, on whose opinion



                                                                                               9
       Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 17 of 46




        Judge Jed Rakoff relied in reaching his judgment. At trial, I cross-examined defendant’s
        principal liability expert, whose opinion Judge Rakoff ultimately discredited.

        CLASS ACTION / JUDGMENT EXCEEDING $16 MILLION: Counsel in In re
        Universal Service Fund Litigation (D. Kan.) (2005-2013). We prevailed at trial on a breach
        of contract claim for AT&T’s California landline telecommunications customers.

        ANTITRUST          CLASS     ACTION       /    SETTLEMENTS          EXCEEDING    $50
        MILLION: Counsel in In re Ready-Mixed Concrete Antitrust Litigation (S.D. Ind. 2005-
        2010). We resolved the case before trial with class members receiving more than 100
        percent of their actual damages after deduction of attorneys’ fees.

        PATENT CASE / CONFIDENTIAL SETTLEMENT: Counsel in Individual Network v.
        Apple (E.D. Tex.) (2007-2009) representing an inventor in its patent infringement case
        against Apple. This case involved Apple’s Genius recommendation engine. I managed all
        aspects of discovery and motion practice, including taking the depositions of all defense
        experts and managing plaintiffs infringement and validity expert. The case was resolved
        before trial.

        ANTITRUST CASE / CONFIDENTIAL SETTLEMENT: Counsel in Morris & Dickson
        Co. v. Abbot Labs. (M.D. La.) (2006-2008), representing a regional pharmaceutical
        wholesaler in its suit against Abbott Laboratories for violation of the Robinson-Patman Act
        by unfairly favoring my client’s competitors. I managed all aspects of the litigation,
        including settlement negotiations. The case was resolved before trial.

Speaking Engagements

   •    Litigation Trends in the $50 Era, 2015 Energy and Environmental Law Summit (October
        2, 2015)
   •    King Cake or Po-Boy? Do Class Actions Offer Meaningful Compensation to Class
        Members, or do They Simply Rip Off Consumers Twice?, 19th Annual National Institute on
        Class Actions, American Bar Association (October 22, 2015)




                                                                                              10
      Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 18 of 46




                                               Daniel Charest | Founding Partner

                                               Daniel developed elite trial skills on the front lines of
                                               high-stakes litigation. After his federal appellate
                                               clerkship, Daniel joined a nationally-recognized
                                               litigation boutique firm, where he became a partner
                                               as a result of successfully running and trying
                                               complex cases. He co-founded Burns Charest to
                                               build a unique set of skilled trial-oriented lawyers.

                                             Daniel’s experience in complex actions has honed his
                                             approach into effective, efficient lawyering. There is
                                             no playbook. He combines work ethic, smarts, and
                                             strategic thinking to achieve the client’s goals. Daniel
is equally comfortable in a courtroom talking to a judge or jury, in a boardroom talking to
executives, or on a gravel road talking to witnesses. In each case, Daniel brings his real-world
experience developed from working in leadership roles in industry at a young age that involved
travel all over the globe and required cooperation with all forms of culture and character.

Daniel’s body of work reaches beyond any particular practice area. He has handled matters
involving antitrust, breach of contract, oil and gas, business torts, like trade secret misappropriation
and unfair competition, consumer protection issues, class actions, fraud, insurance bad faith, and
wrongful death. His work has taken place across the United States, federal and state courts from
coast to coast with plenty of places in between, and beyond to international arbitrations reaching
across the globe. Daniel’s docket has involved procedural and jurisdictional challenges such as
removal and remand, class certification, transfers, temporary restraining orders, temporary
injunctions, arbitrations, and appeals.

Education & Background

    Tulane University Law School, J.D., summa cum laude (2004)

    U.S. Merchant Marine Academy, B.S. Marine Transportation, cum laude (1994)

    Cheverus High School, Portland, Maine (1990)

    The Honorable Edith Brown Clement, U.S. Court of Appeals for the Fifth Circuit (clerkship
    2005-2006)

    The Honorable Martin L.C. Feldman, U.S. District Court for the Eastern District of Louisiana
    (externship 2003-2004)




                                                                                                   11
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 19 of 46




Admissions & Honors

      Admitted to practice in Texas, Virginia (inactive), the District of Columbia, the U.S. Virgin
      Islands, and several federal district courts and courts of appeal, including all Texas federal
      courts

      Best Lawyers in America, 2017-2019

      Named “Rising Star” in Texas by Law & Politics Magazine (Thomson Reuters) (2012,
      2013, and 2014)

      Named “Future Star” in Texas by Benchmark Litigation: The Definitive Guide to
      America’s Leading Litigation Firms & Attorneys (2012, 2013, 2014, 2017)

      Managing Editor of the Tulane Law Review (2003-2004)

      Order of the Coif (2004)

      Chief Mate, unlimited tonnage, U.S. Coast Guard

      Lieutenant Commander, U.S. Navy (Reserve), with an honorable discharge

      Authored the published comment, A Fresh Look at the Treatment of Vessel Managers
      Under COGSA, 78 Tul. L. Rev. 885 (2003)

Representative Cases & Decisions

   Daniel works on “the largest Fifth Amendment takings cases in history,” In Re Upstream
   Addicks and Barker (Texas) Flood-Control Reservoirs, Sub-Master Docket No. 17-cv-9001L
   (Fed. Cl.), in which Daniel serves as the Court-appointed co-lead counsel for discovery and
   trial of Hurricane Harvey upstream flood victims.

   Daniel quarterbacks both an international arbitration and a Texas State Court action in a fight
   over rights to a deep-water offshore drilling block off the coast of Africa (though we can’t tell
   you where—yet!), in which Daniel’s efforts resulted in obtaining both a temporary injunction
   in Texas State Court and similar emergency relief from the ICC arbitrator in London to
   preserve the asset for the client.

   Daniel handles Antero Resources Corp. v. C&R Downhole Drilling Inc., No. 3:15-cv-03885-
   L (N.D. Tex.), on behalf of a major oil and gas operator in the Marcellus Shale and Utica Shale
   asserting multi-million-dollar claims of fraudulent billing against an oilfield service provider.

   Daniel successfully handled a multi-million-dollar claim in the Cobalt International Energy
   bankruptcy proceeding, Whitton Petroleum Services Ltd. v. Tavakoli, Plan Administrator (In
   re: Cobalt Int’l Energy, Inc.), Case No. 17-36709(MI), Adv. No. 18-03172, while overseeing
   not only an international arbitration to validate the claim amount but also an adversary



                                                                                               12
       Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 20 of 46




   proceeding to challenge the characterization of six billion dollars as intercompany payables
   and over two billion dollars as intercompany receivables.

   Daniel applies his extensive oil and gas royalty experience while acting as co-liaison counsel
   for In re: Chesapeake Barnett Royalty Litigation #2, MDL No. 48-000000-15 (48th District
   Court, Tarrant County, Texas), in which he represents royalty plaintiffs, including the largest
   royalty buyers in the Barnett Shale and mineral owners, including the largest mineral owner in
   the United States.

   Daniel’s oil and gas practice extends from the Eagle Ford Shale, to the Permian Basin, to the
   Anadarko Basin, and beyond. His practice focuses on the business-facing issues of the oil and
   gas industry. Examples include Dodge Resource Partners, LLC v. Zahav Land Group, LLC,
   No. DC-CV54372 (142nd District Court, Midland County, Texas), which seeks to enforce a
   purchase and sale agreement relating to minerals located in Howard County, Texas, RRIG EP
   Holdings, LLC vs Rover Operating LLC, No. 52775 (118th District Court, Howard County,
   Texas), which seeks to invalidate oil and gas leases for failure to produce in paying quantities
   and cessation of production, Expedition Royalty Co, LLC. v. Nomad Land and Energy
   Resources, LLC, No. DC-18-17113 (191st District Court, Dallas County, Texas), which seeks
   to confirm the proper termination of a purchase and sale agreement), and Turtle Creek
   Exploration, LLC v. Stack Energy Partners, LLC, No. CJ-2019-9 (District Court of Grady
   County, Oklahoma), which seeks to resolve a title issue following a mineral acquisition.

Speaking Engagements

   •    “Disputes over Production in Paying Quantities,” Oil and Gas Disputes 2019; State Bar of
        Texas, Oil, Gas & Energy Resources Section (January 11, 2019)
   •    “Royalty Disputes & Litigation,” 35th Annual Course, Advanced Oil, Gas & Energy
        Resources; State Bar of Texas, Oil, Gas & Energy Resources Section (September 29, 2017)
   •    Litigation Trends in the $50 Era, 2015 Energy and Environmental Law Summit (October
        2, 2015)




                                                                                              13
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 21 of 46




                                        Darren Nicholson | Partner

                                        For almost 20 years, Darren has represented plaintiffs and
                                        defendants in complex commercial litigation, intellectual
                                        property disputes and white-collar criminal cases in courts
                                        across the country.

                                        With every client, Darren invests the time and effort to
                                        identify objectives and tailor a strategy to achieve those
                                        goals – whether trying a case, negotiating a settlement,
                                        avoiding litigation, or pursuing another option entirely.

                                        Among his most notable cases are the successful
                                        representation of plaintiffs in a multi-million dollar lawsuit
involving business fraud, breach of fiduciary duty and commercial bribery; a jury verdict awarding
100 percent of requested damages, interest, and attorneys’ fees in a breach of a patent licensing
agreement against Forgent Networks; a favorable summary judgment for plaintiff in a breach of
contract case stemming from the Texas Ranger Baseball Partners bankruptcy; and a take-nothing
judgment and order sealing the case for a client wrongfully accused of fraud and tortious
interference with a contract.

Darren began his legal career at the international Washington D.C. based Arnold & Porter LLP in
2001, joined the boutique litigation firm of Sayles Werbner PC in Dallas in 2008, and moved to
Burns Charest in 2019.

Education & Background

   Georgetown University Law Center, J.D. with honors (2001)

   The University of Texas, B.S., mathematics (1997)

   The University of Texas, B.A., psychology (1997)

Admissions & Honors

   Best Lawyers in America, 2018-2019

   Best Lawyers in Dallas, D Magazine, 2017-2018

   Texas Super Lawyers, 2017-2018

   Texas Super Lawyers Rising Stars, 2010-2015

   Fellow, Texas Bar Foundation



                                                                                                 14
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 22 of 46




   Barrister, Patrick E. Higginbotham Inn of Court, 2009-2012

   Admitted to practice in Texas, the District of Columbia, the U.S. Supreme Court, and numerous
   U.S. Court of Appeals and U.S. District Courts, including all Texas federal courts.

Representative Cases & Decisions

   Complex Business Cases:

      Andrew Silver v. Tabletop Media, LLC d/b/a Ziosk – favorable settlement on the eve of
      trial for defendant and counter-plaintiff in a breach of contract case involving a patent
      purchase agreement

      AerReach, et al., v. Stanford, et al. – Successfully represented plaintiffs in a multi-million
      dollar business fraud, breach of fiduciary duty, and commercial bribery case against
      multiple defendants

      Paradigm Air v. Texas Rangers Baseball Partners– successful summary
      judgment recovery for client in a hotly contested breach-of-contract case stemming from
      the Texas Rangers Baseball Partners’ bankruptcy

      Obtained a take-nothing judgment and an order sealing the case for client who was
      wrongfully accused of fraud and tortious interference of a contract

   False Claims Act Cases:

      Fisher, et al. v. Ocwen Loan Servicing– achieved a favorable settlement of a major False
      Claims Act qui tam case against non-bank mortgage servicer where plaintiffs sought over
      $100 million in damages

   Intellectual Property Cases:

      Commil USA, LLC v. Cisco Systems, Inc.,135 S.Ct. 1920 (2015) – favorable U.S. Supreme
      Court eliminating the defense of good-faith belief in invalidity to induced infringement
      claims

      Jenkens & Gilchrist P.C. v. Forgent Networks, et al.– obtained substantial jury verdict for
      plaintiff who was awarded 100 percent of requested damages, interest, and attorneys’ fees,
      in a case involving the breach of a patent licensing agreement

      e-Lynxx Corporation v. Ariba- obtained significant patent licensing agreements in patent
      infringement lawsuit and development of licensing program

   Wrongful Death, Products Liability, Mass Tort:




                                                                                               15
    Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 23 of 46




      Powell, et al. v. Thornton Drilling, et al. - substantial confidential settlement on the eve of
      trial for two minor children in a wrongful death case involving a West Texas oil rig

      Artinger, et al. v. i3 Plastic Cards, et al.- substantial confidential settlement for a widow
      and minor child in a wrongful death case involving a workplace electrocution

      In re Diet Drugs(Phentermine, Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., No.
      MDL 1203 - representation of Fortune 500 pharmaceutical company in hundreds of
      product liability cases in courts across the country

   Criminal Cases:

      S. v. Mahoney– obtained acquittal on a seven-count indictment for a court-appointed client
      in Washington, D.C. Superior Court

      S. v. Barry, et al. - favorable plea bargain and no jail time for a real estate agent indicted in
      a federal case involving mortgage fraud

Speaking Engagements

   “Closing Arguments,” Dallas Bar Association Trial Academy, Oct. 2012

   “Exclude the Opposing Expert Witness on Qualifications and Reliability,” Dallas Bar
   Association, July 2010

   “The Ethics of Lawyer-Judge Interactions,” presented to the Higginbotham Inn of Court,
   March 2010




                                                                                                  16
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 24 of 46




                                       LeElle Slifer | Partner

                                       Ms. Slifer has litigated in federal and state courts across the
                                       country, before both judges and juries, and participated in
                                       numerous arbitrations, including before the International
                                       Chamber of Commerce in London. One of her trials
                                       – DDR Holdings v. Hotels.com, where her team won a jury
                                       verdict of patent infringement in the Eastern District of
                                       Texas – was the first case to survive a § 101 challenge at
                                       the Federal Circuit after the Supreme Court issued Alice
                                       Corp. v. CLS Bank Int’l, and was the only case to do so for
                                       almost two years.

                                       She has experience in a wide range of matters, including
contract disputes, oil and gas royalty underpayments, breach of fiduciary duty, antitrust claims,
patent and copyright infringement, theft of trade secrets, and even the seizure of multi-million
dollar cargo barges. She has also handled appeals to several federal and state courts of appeal,
including the United States Supreme Court in Comcast Corp. v. Behrend.

Ms. Slifer is a native Texan who graduated from Duke University and Harvard Law School, then
clerked in Houston on the Fifth Circuit. She started her practice at Susman Godfrey, first in Dallas
and then in New York City, where she lived for several years. Although she moved back to Dallas
after joining Burns Charest, she retains an active bar membership in both states and still practices
in New York frequently. She is married to David Slifer, an advertising brand manager at The
Richards Group.

Education & Background

   Harvard Law School, J.D., cum laude (2010)

   Duke University, B.A., magna cum laude (2007): Developmental Neuropsychology; Political
   Science

   Law Clerk to the Honorable Jerry E. Smith, U.S. Court of Appeals for the Fifth Circuit

Honors

   Editor-in-Chief, Harvard Journal of Law & Public Policy (Vol. 33)

   Graduation with Distinction (Duke University)




                                                                                                 17
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 25 of 46




                                       Will Thompson | Partner

                                       Will was born and raised in the mountains of Western
                                       Montana. After graduating from a high school class of 55,
                                       Will was drafted by the Philadelphia Phillies, but he
                                       accepted a college baseball scholarship. While at Santa
                                       Clara University, the San Francisco Giants drafted Will in
                                       the seventh round of the 2004 MLB draft. In his
                                       professional baseball career, Will won a batting title after
                                       hitting .384 for the Salem-Keizer Volcanoes, was named to
                                       multiple All-Star teams, was a member of multiple league
                                       championships, and reached the AAA level before his
                                       career was cut short due to an injury.

Will then graduated from Stanford Law School and subsequently clerked for Judge Mary M.
Schroeder of the Ninth Circuit Court of Appeals and Judge Lee H. Rosenthal of the U.S. District
Court for the Southern District of Texas. He then entered private practice—first at Susman Godfrey
in Dallas, and later as the first associate at Burns Charest. In July 2018, Will became the first
homegrown partner at Burns Charest, joining founding partners Warren Burns, Daniel Charest,
and Korey Nelson.

In his private practice, Will has successfully managed a wide variety of complex matters for clients
across the country. His work has taken him from investigations in the “hollers” of West Virginia
to arguing dispositive motions in federal court on behalf of a nationwide class. Some of Will’s
recent cases include the following:

Bhatia v. 3M (D. Minn): Will and Burns Charest currently serve as lead counsel on behalf of
dentists across the country who purchased 3M’s allegedly defective “Lava Ultimate” dental
crowns. Will authored the brief the dentists filed in opposition to 3M’s motion to dismiss and
argued the motion before the district court. Following briefing and oral argument, the court denied
3M’s motion to dismiss.

In re German Autos (N.D. Cal.): Will and Burns Charest serve as lead counsel in multidistrict
litigation accusing Audi, BMW, Volkswagen and other German automakers of a decades long
antitrust conspiracy covering car technology, costs, suppliers and emissions equipment.

Skipper v. ACE Property and Casualty Insurance Company (S.C.): Will was the principal author
on a brief to the South Carolina Supreme Court on an issue of first impression before the court—
whether legal malpractice claims are assignable. The Supreme Court adopted the reasoning in
Will’s brief and unanimously ruled in his client’s favor on all points.

Will also maintains an active docket of cases in the oil and gas industry, with a particular emphasis
on oilfield fraud.




                                                                                                18
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 26 of 46




Education & Clerkships

   University of Montana, 2008 (B.A.)

   Stanford Law School, 2012 (Juris Doctor)

   Law Clerk to the Honorable Mary M. Schroeder, United States Court of Appeals for the Ninth
   Circuit, 2012-13

   Law Clerk to the Honorable Lee. H. Rosenthal, United States District Court for the Southern
   District of Texas, 2013-2014.




                                                                                         19
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 27 of 46




                                        Korey Nelson | Partner

                                        Korey represents plaintiffs in complex litigation
                                        throughout the United States. He has successfully litigated
                                        environmental pollution cases, Jones Act cases,
                                        pharmaceutical injury cases, mass tort cases, consumer
                                        class cases, and other matters in state and federal courts.
                                        Many of his cases come from other lawyers and the first
                                        day he takes your case, he focuses on making it trial-ready.
                                        Korey understands that although most cases end in
                                        settlement, making your case trial-ready is a key
                                        component of any successful settlement.

                                        Just two examples of his past representation include his
role as lead counsel representing plaintiff landowners in Bunch v. Brighton Energy, a state court
lawsuit involving environmental pollution resulting from eighty years of oil and gas operations on
170 acres of property. Defendants were well-heeled oil companies that settled several weeks before
trial for a favorable cash settlement and regulatory cleanup of the property. He was also court-
appointed Class Counsel in Chehalem Physical Therapy v. Coventry, a federal court case involving
the underpayment of insurance benefits to healthcare providers throughout the United States. After
the Court certified a nationwide injunctive class, the parties reached an agreement settling not only
the injunctive portion of the case, but also settling class-wide claims for retrospective damages.
Previously the Court denied certification of a retrospective damages class.

After graduation from law school, Korey clerked for the Honorable Billie Colombaro Woodard,
(ret.) at the Louisiana Third Circuit Court of Appeal and then went on to clerk for the Honorable
Karen Wells Roby in the Eastern District of Louisiana. After clerking, he worked at a boutique
litigation firm in New Orleans before co-founding the New Orleans office of Burns Charest LLP.

Education & Background

   Tulane University Law School, J.D., 2004

   College of Charleston, B.A., magna cum laude, 2000

   Judicial Law Clerk, 2005-2007, Hon. Karen Wells Roby, Eastern District of Louisiana

   Judicial Law Clerk, 2004, Hon. Billie Woodard (ret.), Third Circuit Court of Appeal

Honors & Publications

   Senior Managing Editor, Tulane Environmental Law Journal (2003-2004)

   Comment: Judicial Review of Agency Decisionmaking, 17 Tul. Envt’l L. J. 177 (2003)



                                                                                                20
      Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 28 of 46




                                          Christopher Cormier | Partner

                                          The founding partner of the firm’s Denver office, Chris is
                                          an accomplished plaintiffs’ lawyer who has substantial
                                          experience litigating high-stakes antitrust and commercial
                                          cases. He has obtained more than $1.5 billion in verdicts
                                          and settlements in federal courts from Kansas City to New
                                          York City. He has been recognized by Benchmark Plaintiff
                                          as an Antitrust Litigation Star (2013 –2015), and he was
                                          one of only two lawyers in Colorado to be named a “Rising
                                          Star” in the field of Antitrust Litigation by Super Lawyers
                                          (2016 and 2017).

                                         Chris is actively litigating numerous contingency cases on
the plaintiffs’ side in federal and state courts throughout the country, from large-scale breach of
contract cases in the oil and gas industry to nationwide antitrust cases affecting various products
and services.

From deposing the president or CEO of a Fortune 500 Company and drafting case-dispositive
briefs to rolling up his sleeves and learning the documents of a case inside and out, Chris takes
pride in effectively and efficiently representing his clients’ interests in all phases of litigation, from
complaint filing to trial and appeal, and all points in between.

Chris honed his legal skills at a large prominent plaintiffs-side litigation firm for more than 15
years before moving his practice to Burns Charest in 2018. He is eager to put that experience and
drive to work for you, whether you are a big company or an individual who has been wronged by
misconduct.

Education & Background

    American University Washington College of Law, J.D., magna cum laude (Top 10%), 2002

    University of Virginia, B.A., 1999

    Intern, Hon. Deborah K. Chasanow, U.S. District Court for the District of Maryland, 2000

    Intern, National Criminal Enforcement Section, Antitrust Division, U.S. Department of Justice,
    2001

Honors

    Named an “Antitrust Litigation Star” by Benchmark Plaintiff: The Definitive Guide to
    America’s Leading Plaintiff Litigation Firms and Attorneys (2013-2015)




                                                                                                     21
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 29 of 46




   Named a “Rising Star” in Antitrust Litigation by Super Lawyers (Thompson Reuters) (2016-
   2017)

   Admitted to practice in the U.S. Supreme Court, Colorado state and federal courts,
   Washington, DC state and federal courts, and other federal courts throughout the country

Representative Cases & Decisions

      Urethane Antitrust Litigation (D. Kan.)

      Chris was part of the co-lead counsel team for direct purchaser plaintiffs in an antitrust
      class action alleging a nationwide conspiracy to fix the prices of chemicals used to make
      polyurethane foam, a basic component of ubiquitous everyday products such as bed
      mattresses, car seat cushioning and furniture cushioning. Four defendants — Bayer,
      BASF, Huntsman, and Lyondell — settled for a total of $139.5 million, while the case
      against the fifth manufacturer, Dow Chemical, went to trial. After a four-week jury trial,
      in which Chris was a member of the trial team, the jury returned a $400 million verdict for
      the plaintiffs, which the district court trebled under federal antitrust law to more than $1
      billion. This was the largest verdict in the country in 2013, as reported by the National
      Law Journal. The U.S. Court of Appeals for the Tenth Circuit affirmed the judgment. In
      early 2016, Dow ultimately settled for $835 million while the case was on appeal to the
      Supreme Court, bringing the total recovery to $974 million – nearly 250% of the damages
      found by the jury.

      Anadarko Basin Oil and Gas Lease Antitrust Litigation (W.D. Okla.)

      Chris was personally appointed co-lead counsel for plaintiffs in a class action alleging that
      Chesapeake Energy, SandRidge Energy and a former executive of both companies
      conspired to rig bids for leases of land held by private landowners in parts of Oklahoma
      and Kansas. This litigation follows the U.S. Department of Justice’s early 2016 indictment
      of a co-founder and former CEO of Chesapeake Energy for allegedly participating in this
      bid-rigging conspiracy. Plaintiffs allege that Defendants illegally conspired to stabilize
      and depress the price of royalty and bonus payments paid to landowners in the Anadarko
      Basin oil and gas province — a massive geological formation holding natural gas and oil
      deposits that includes large parts of Oklahoma and Kansas. Pursuant to this conspiracy,
      Plaintiffs allege that Defendants communicated about and agreed on prices, allocated
      particular geographic areas between themselves, and rigged bids for leases of land,
      lowering acquisition prices across the region and thereby harming the proposed class of
      landowners. In September 2018, the parties signed a settlement agreement resolving the
      case for $7 million; the settlement is currently awaiting court approval.

      Dental Supplies Antitrust Litigation (E.D.N.Y.)

      Chris was part of the leadership team representing a proposed class of dental practices and
      dental laboratories. The case alleges that Defendants Henry Schein, Inc., Patterson
      Companies, Inc., and Benco Dental Supply Company — the three largest dental supply



                                                                                              22
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 30 of 46




       and dental equipment distributors in the United States — fixed price margins on dental
       equipment, jointly pressured manufacturers to squeeze out competitors, and agreed not to
       “poach” each other’s employees, in violation of federal antitrust law. As a result of the
       alleged conspiracy, dental practices and dental laboratories may have paid artificially
       inflated prices for many kinds of dental supplies and dental equipment, from consumables
       like gauze and cement to big-ticket equipment like chairs and x-rays. In September 2018,
       the parties signed a settlement agreement resolving the case for $80 million; the settlement
       is currently awaiting court approval.

       Plasma-Derivative Protein Therapies Antitrust Litigation (N.D. Ill.)

       Chris was part of the co-lead counsel group for direct purchaser plaintiffs alleging a
       conspiracy to reduce the supply and increase prices of IVIG and Albumin — life-saving
       therapies derived from blood plasma. He and his colleagues represented named plaintiff
       The University of Utah Health System as well as the remaining class members in this
       matter. The defendants were CSL Ltd., CSL Behring, Baxter Healthcare and the Plasma
       Protein Therapeutics Association (the trade association the manufacturer defendants
       controlled). Chris played an integral role in the investigation and filing of the first
       complaint in the country in this matter. Following numerous depositions across the globe
       and the filing of plaintiffs’ opening class certification motion and expert report, Chris and
       his team obtained settlements with all defendants totaling $128 million.

       Cast Iron Soil Pipe & Fittings Antitrust Litigation (E.D. Tenn.)

       As a key member of the co-lead counsel team, Chris represented a plumbing distributor
       and a putative class of direct purchaser plaintiffs against the two largest soil pipe and
       fittings manufacturers in the country (McWane Inc. and Charlotte Pipe & Foundry) and the
       trade association they controlled (Cast Iron Soil Pipe Institute) in a lawsuit alleging that
       the defendants engaged in a nationwide price-fixing conspiracy. Following the completion
       of extensive fact discovery, he helped obtain a $30 million settlement from all defendants
       for the direct purchaser class, which the court approved in 2017.

Publications

       Private Enforcement in the U.S.: An Overview of Leading Cases, Concurrences Journal,
       Institute of Competition Law (April 2014)

       Private Recovery Actions in the United States (Antitrust Review of the Americas, 2010)

       Perspectives on the Future Direction of Antitrust (Antitrust, ABA 2008)




                                                                                               23
       Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 31 of 46




                                        Larry Vincent | Of Counsel

                                        For almost thirty years now, I have litigated cases at trial
                                        and on appeal, on behalf of both plaintiffs and defendants,
                                        in both state and federal courts. My experience ranges
                                        from complex commercial litigation to securities and
                                        antitrust class actions to mass tort to eminent domain
                                        matters.

                                      In November 2017, the Chief Judge of the Federal Court of
                                      Claims appointed me Co-Lead Counsel for jurisdictional,
                                      pretrial, and motions practice in the consolidated federal
                                      eminent domain cases filed after the flooding from
                                      Hurricane Harvey in Houston, Texas. Along with the other
                                      Co-Leads, we will represent the 10,000 to 16,000
anticipated claimants whose property was inundated upstream of the Addicks and Barker reservoir
dams. Needless to say, I am honored by the appointment and will do my best to see that those
property owners who were injured by the actions of the U.S. Army Corps of Engineers receive
their just compensation.

In 2017, I also became a committee member working to retain and develop expert witnesses and
testimony in the In re: Johnson & Johnson Talcum Powder Products Marketing, Sales Practices
and Products Liability Litigation, MDL No. 2738, in the United States District Court for the
District of New Jersey. The litigation seeks to hold several defendants responsible for their failure
to warn women of the risk associated with certain uses of talcum powder products, including the
potential for developing ovarian cancer, even though those risks were known to the defendant
companies.

In addition to those recent endeavors, my experience since becoming a lawyer in 1987 has included
a wide range of trial and appellate work, such as:

   •    The trial of multiple actions, both solo as well as part of a larger team, including breach of
        contract claims between domestic and international entities involving everything from the
        failure to deliver drilling rigs for use in the Gulf of Mexico to the funding of business
        ventures;
   •    Several patent infringement actions resulting in permanent injunctions, awards of trebled
        damages, and attorneys’ fees to the inventor;
   •    Multiple business “divorce” actions between partners, often involving fraud and breach of
        fiduciary duty claims over asset allocation and theft of corporate opportunities;
   •    Various fast-track injunction and restraining order based on employment agreements, theft
        of trade secrets, and covenants not to complete;
   •    The representation and settlement of cases on behalf of both plaintiffs and defendants in
        nationwide class actions for antitrust violations and federal securities fraud claims;




                                                                                                 24
       Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 32 of 46




   •    Numerous eminent domain matters on behalf of property owners against state, county, city,
        and corporate condemnors both at trial and on appeal.

I was born and raised in Port Neches, Texas and received a B.B.A. in Economics from Baylor
University in 1984. After Baylor, I attended the University of Texas School of Law in Austin,
where I served as the Managing Editor of the Texas Law Review, was elected to the Order of the
Coif, and was a member of the Legal Eagles.

After receiving my law degree with honors in 1987, I had the privilege of clerking for the
Honorable Anthony M. Kennedy, both on the United States Court of Appeals for the Ninth Circuit
and the United States Supreme Court.

Education & Background

   University of Texas School of Law (J.D. with honors, 1987)

   Baylor University (B.B.A. in Economics, 1984)

   Port Neches-Groves High School, Port Neches, Texas (1980)

   Clerkship: The Hon. Anthony M. Kennedy

   United States Court of Appeals for the Ninth Circuit

   United States Supreme Court

   Adjunct Professor, South Texas College of Law, 1993

Admissions & Honors

   University of Texas School of Law (J.D. with honors, 1987)

   President, Alpha Kappa Psi, 1984

   Beta Gamma Sigma, 1984

   Baylor's Outstanding Senior Men for 1984

   Managing Editor, Volume 65, Texas Law Review

   Author, Outstanding Federal Practice and Procedure Note, Defining “Doing Business” to
   Determine Corporate Venue, 65 Texas L. Rev. 153 (1986)

   Order of the Coif

   Keeton Fellow, University of Texas School of Law



                                                                                            25
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 33 of 46




   Life Fellow, Dallas Bar Foundation

Representative Cases & Decisions

   The ongoing representation of class of investors to recover damages in a private securities
   fraud action based on alleged misrepresentations by company. Case is currently on appeal for
   the third time to the Fifth Circuit Court of Appeals after two prior written opinions by the
   United States Supreme Court regarding burdens and proof applicable to securities class actions
   at the certification stage. Reported opinions include:

      •   Archdiocese of Milwaukee Supporting Fund, Inc. v. Halliburton Co., 2008 WL
          4791492 (N.D. Tex. Nov. 4, 2008) (original denial of class certification for failure to
          prove loss causation), aff’d, 597 F.3d 330 (5thCir. 2010), vacated and remanded sub
          nom, Erica P. John Fund, Inc. v. Halliburton Co., 131 S. Ct. 2011(reversing prior
          requirement that plaintiffs in federal securities class actions must demonstrate loss
          causation at class certification stage);
      •   Erica P. John Fund, Inc. v. Halliburton Co., 3:02-cv-01152-M (Jan. 27, 2012)
          (granting certification and denying motion to supplement the record to provide
          evidence challenging fraud on the market presumption based on alleged lack of “price
          impact” to stock); aff’d, 718 F.3d 423 (5th Cir. 2013); vacated and remanded, 134 S.
          Ct. 2398 (2014) (permitting challenge to proof of “price impact” to rebut fraud on the
          market presumption at class certification stage);
      •   Erica P. John Fund, Inc. v. Halliburton Co., 309 F.R.D. 251 (N.D. Tex. 2015) (granting
          class certification again); 2015 U.S. App. LEXIS 19519 (5th Cir.) (granting Fe. R. Civ.
          P. 23(f) leave to appeal).

   Representation at trial and on appeal of landowner in eminent domain action involving
   challenges to expert testimony regarding city’s partial taking of residential property to widen
   street. Babaria v. City of Southlake, 2016 Tex. App. LEXIS 454 (Fort Worth, pet. for writ
   pending).

   Representation of landowner against San Antonio Board of Adjustment concerning right to
   demolish building under city code. City of San Antonio Bd. of Adjustment v. Reilly, 429 S.W.3d
   707 (Tex. App. – San Antonio 2014, no pet.).

   Representation of landowner in eminent domain action involving challenges to expert
   testimony and standard for damages awarded for county’s partial taking of commercial
   property to widen street. Dallas County v. Crestview Corners Car Wash, 370 S.W.3d 25 (Tex.
   App. – Dallas 2012, pet denied).

   Representation of landowner in eminent domain action against public transit authority
   regarding vested right to rail service accorded by federal statutory and state property
   law. Wilbert Family Ltd. P'ship v. DART, 371 S.W.3d 506 (Tex. App. – Dallas 2012, pet.
   dism’d).




                                                                                             26
 Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 34 of 46




Representation of defendant corporation against derivative action alleging securities
violations, breach of fiduciary duties, and other causes of action arising from alleged
improperly backdated stock option grants. In re Fossil, Inc., 713 F. Supp. 2d 644 (N.D. Tex.
2010).

Representation of landowner in seminal eminent domain action involving valuation standards
applicable to signboard leaseholds. State v. Cent. Expressway Sign Assocs., 302 S.W.3d 866
(Tex. 2009).

Representation of executor regarding special appearance filed by investor defendant in action
seeking damages from investor. Barker v. Lescroart, 2007 Tex. App. LEXIS 1062 (Houston
[14th Dist]).

Representation of insurer against claims by hotel chain seeking damages for business income
loss alleged to be the result of the September 11, 2001, airline hijackings and terrorist
attacks. Wyndham Int'l, Inc. v. Ace Am. Ins. Co., 186 S.W.3d 682 (Tex. App. – Dallas 2006,
no pet.)

Representation of patent holder in multiple actions, including one in which motion for
summary judgment finding patent was valid was granted, summary judgment defense of laches
was denied, and after bench trial patent holder was granted a permanent injunction,
compensatory damages, treble damages, and attorneys' fees. Fresnel Techs., Inc. v. Rokonet
Indus. USA, Inc., 2003 U.S. Dist. LEXIS 17872 (N.D. Tex.).

Representation of fast food chain in action by partnership to collect remodeling costs to
franchise. U.S. Rest. Props. Operating L.P. v. Burger King Corp., 2003 U.S. Dist. LEXIS
10179 (N.D. Tex.).

Representation of Continental Airlines in multi-case, multi-venue litigation over validity of the
“Shelby Amendment” passed by Congress to open Dallas Love Field airport to flights other
than to neighboring states. Cases involved both state and federal suits seeking a variety of
administrative and injunctive relief. Ultimately, Amendment was vindicated and Love Field
opened to through and direct flights from all states. Reported opinions include American
Airlines, Inc. v. DOT, 202 F.3d 788 (5th Cir. 2000) (upholding challenge based on federal
agency powers); Legend Airlines, Inc. v. City of Fort Worth, 23 S.W.3d 83 (Tex. App. – Fort
Worth 2000, pet. Denied) (reversing district court opinion in favor of keeping Love Field
closed); In re City of Dallas, 977 S.W.2d 798 (Tex. App. – Fort Worth 1998, orig. proceeding)
(mandamus venue challenge).

Representation of city access cable channel in First Amendment challenge to content-neutral
fee requirement. Horton v. City of Houston, 179 F.3d 188 (5th Cir. 1999), aff’d after remand 89
Fed. Appx. 903.

Representation of plaintiff in common law fraud action on successful motion to remand from
removal by defendant. Duncan v. Equitable Life Assur. Soc'y, 1996 U.S. Dist. LEXIS 19145
(E.D. La.).



                                                                                            27
 Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 35 of 46




Representation of plaintiff in antitrust class action based on illegal boosting of prices under
cost plus contracts to supply specialty steel. Transamerican Refining Corp., et al. v. Dravo
Corp., et al. 1992-1 Trade Cases (CCH) P 69,718.

Representation at trial and on appeal of attorney convicted of contempt of court; conviction
reversed because district court's order was vague and overbroad. United States v. O'Quinn,
913 F.2d 221 (5th Cir. 1990).




                                                                                          28
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 36 of 46




                                       Martin Barrie | Of Counsel

                                       Martin began his career as an industrial hygienist. Working
                                       for oil, gas, and support companies, he made
                                       recommendations that helped limit the exposure of
                                       employees to hazardous, disease-causing materials. Over
                                       the years, he saw that there was limited accountability for
                                       companies that failed to do this, thereby putting the health
                                       of their employees at risk. As an attorney, Martin knew he
                                       would be in a position to help. For over 30 years, he’s used
                                       his background in industrial hygiene, epidemiology,
                                       toxicology, and the environmental sciences to do just that.

                                         Throughout his practice, Martin has handled a number of
cases involving chemicals and other dangerous substances, including asbestos, silica, benzene,
pesticides, metals, rare earths, catalysts, and drug compounds. These cases include multi-party
litigation in both State and Federal Courts.

Education & Background

   University of Texas Health Science Center, School of Public Health, Ph.D. (2003)

   South Texas College of Law, J.D. (1987)

   University of Texas, Health Science Center, School of Public Health, M.S. (1982)

   University of Rhode Island, B.S. (1978)

Admissions & Honors

   State Bar of Texas, 1987

   State Bar of Tennessee, 2011

   United States Court of Appeals for the Fifth Circuit, 1993

   Attorney-Mediator Institute, 1995

   Adjunct Assistant Professor, University of Texas Health Science Center, School of Public
   Health, Houston, Texas, 2003 - present

   Adjunct Professor, Department of Public Health, College of Education, Health, and Human
   Sciences, the University of Tennessee, 2012-present




                                                                                              29
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 37 of 46




   Adjunct Clinical Assistant Professor, University of Tennessee, College of Nursing, 2015-
   present

Representative Cases & Decisions

   Royal T. Siploe v. Union Carbide, et al. , No. 1:87-CV-907 (E.D. Tex.) (served as lead counsel
   in occupational toxic exposures of movie projectionist to rare earth cerium compounds from
   carbon rods resulting in pneumoconiosis against domestic and international manufactures of
   carbon rods; worked case from inception)

   Erinn West, Individually And As Personal Representative Of The Estate of William G. West
   v. Texaco, Inc. et al., No. B-0149921 (60th District Court, Jefferson County, Texas) (served as
   lead counsel in occupational toxic exposure to refinery catalyst dust resulting in
   nasopharyngeal cancer and wrongful death against domestic and international manufacturers
   of catalyst and premises owner; worked case from inception; confidential settlement)

   Nanette Marie Baugh et al., v. Phillips Petroleum Company and Phillips 66 Company, No.
   1027*JG97 (239th Judicial District, Brazoria County, Texas) (served as lead counsel in action
   to recover for community exposures of minor children to refinery emissions that resulted in
   respiratory damages/exacerbation; worked case from inception and modeled air refinery
   emissions to quantify exposure)

   Floyd L. Chambers et ux. v. Monsanto Chemical Company, et al., No. G-89-306 (S.D. Tex.,
   Galveston Division) (served as lead counsel in action to recover for occupational benzene
   exposure and alleged leukemia; worked case from inception)

   Carol Culp, Individually and as Independent Executrix of the Estate of Floyd Allen Culp,
   Deceased, et al., v. Curtin Matheson Scientific, Inc, et al., No. B-127,338 (60th District Court,
   Jefferson County, Texas) (served as lead counsel in action to recover for occupational benzene
   exposure of refinery laboratory worker and alleged leukemia against manufactures of benzene;
   worked case from inception)

Speaking Engagements & Presentations

   Tsai, C, Dunn, K, Barrie, MD, Collier, W. Nanotechnology: Updates and Challenges for the
   future: Part 2: Exposure assessment and control strategy advances; and future challenges and
   opportunities. The American Industrial Hygiene Conference & Exposition (AIHce), May 21,
   2018, Philadelphia, Pennsylvania

   Barrie, MD. The Use of Surveillance and Biomonitoring for Nanomaterial Workers. East
   Tennessee State University, Environmental Health Seminar Series, July 30, 2016, Johnson
   City, Tennessee

   Roberts, J., Barrie, MD, Goldman, R., and Hoover, M. Roundtable “Progress and Current
   Issues in Nanotechnology – Occupational Risk Assessment and Management” - Medical
   Surveillance and Biomonitoring in Nanomaterial Worker Risk Assessment and Management,



                                                                                               30
 Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 38 of 46




The American Industrial Hygiene Conference & Exposition (AIHce), May 21-26, 2016,
Baltimore, Maryland

Rogers, W., Sano, J, Barrie, MD, Lippy, B. Roundtable “Big Legal and Business Issues in the
Small World of Nanotechnology”, The American Industrial Hygiene Conference & Exposition
(AIHce), May 21-26, 2016, Baltimore, Maryland

Schneider, K, Barrie, MD, Plunkett, L., Hoyte, C. and Kennedy, R.T. Cannabis in the
Courtroom: Epidemiological Evidence Considerations with THC in Court. The Society of
Toxicology 55th Annual Meeting and ToxExpo, March 13–17, 2016, New Orleans, Louisiana

Barrie, MD and Hutson S. Cancer Cluster Investigation in Eastern Kentucky: An Interim
Glance. University of Tennessee Medical Center Research Seminars, Knoxville, Tennessee,
April, 28, 2015

Barrie, MD and Miller, J. Health Effects of Select Metals – Mercury, Arsenic, and Nickel.
Beryllium Support Group Oak Ridge (BSGOR), Oak Ridge, TN, November 13, 2014

Dahlstrom, D., Barrie, MD, Heidel, D. Nanomaterial Workplace Risk Management, Third
Sustainable Nanotechnology Organization Conference. Boston, MA, November 2-4, 2014

Barrie, MD. What Do You Really Need To Know and What Do We Do With It? The Real
World: Industrial Hygiene. AIHce2014, San Antonio, Texas, May 31-June 5, 2014

Barrie, MD. Select Research-Oak Ridge Associated Universities (ORAU) Occupational and
Worker Health Group. University of Tennessee, Department of Public Health, Research Day,
February 7, 2014

Barrie, MD and Nichols G. Pilot Fatigue: Current Control Limitations and Research Needs.
Aerospace Medical Association Annual Conference. San Diego, CA, May 11-14, 2014

Barrie, MD and Nichols G. Catastrophic Radiological Events and Compensation: Constructs
and Conflicts of Science and Policy. Twenty-Sixth Conference of the International Society for
Environmental Epidemiology, From Local to Global: Advancing Science for Policy in
Environmental Health, Seattle, Washington, USA - August 24-28, 2014

Barrie, MD and Nichols G. Cytogenetic Testing of Nanomaterial Workers: Concepts,
Methodology, and Limitations. AIHA Asia Pacific OH Conference and Exhibition, Singapore.
October, 2013

Barrie, MD. Particulate Matter (PM2.5): Health and Legal Issues. New Industrial Toxins
Litigation Conference. HarrisMartin, Marina del Rey, California, December 3-4, 2012

Barrie, MD. The Use of Exposure and Health Surveillance Registries for Risk Identification,
Characterization, and Management. The National Forum for Environmental and Toxic Tort
Issues, Annual Conference, Chicago, Illinois, 2012



                                                                                        31
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 39 of 46




   Strader C, Cragle D, Ellis E, Barrie, MD, Tankersley W, Wallace P and Nichols G. Analysis
   of a US Department of Energy Emergent Technologies Cohort. American Public Health
   Association, 140th Annual Meeting & Exposition, San Francisco, CA October 27-31, 2012

   Barrie, MD. Community Health and Litigation-Disciplines, Integration, and Policy, The
   University of Tennessee at Knoxville, Department of Public Health, February, 24, 2010

   Barrie, MD. Experts in Toxic and Environmental Claims: Why do we need all those experts?
   Knowing the Fundamentals. The National Forum for Environmental and Toxic Tort Issues,
   Annual Conference, Chicago, Illinois, 2010

   Barrie, MD. Chronic Myelogenous Leukemia: Law and Science. Harris Martin’s Benzene
   Causation Conference: A Look at Recent Admissibility Challenges On a Disease-by-Disease
   Basis, Las Vegas, Nevada, May 24-25, 2010

   Barrie, MD. Pesticides and Health. Ministry of Agriculture, Dammam, Saudi Arabia, 2009

   Sheehan P, Goswami E, Hicks J, Barrie, MD. An Assessment of Historical Benzene Exposures
   of Printing Press Operators. American Industrial Hygiene Conference and Expo, Minneapolis,
   MN, May 31–June 5, 2008.

   Barrie, MD. Low-Level Benzene Exposure and Leukemia Risk: Recent Epidemiological
   Assessments, the Future & Science of Benzene Litigation, Roundtable on the Future & Science
   of Benzene Litigation, 2006

Publications

   Barrie, MD and Nichols G. Use of Epidemiology in Risk Assessment. Toxicological Risk
   Assessment for Beginners, Chapter 7. José A. Torres and Sol Bobst (eds.), Springer, 2014

   Barrie, MD, Dahlstrom DL, Goswami E, Kaetzel R. The Halogens, Chapter 26. Patty's
   Toxicology, Sixth Edition, Bingham E, Cohrssen B (eds.), John Wiley & Sons Publishers,
   2012

   Barrie, MD, Baker, J, Hoover, M.D., Geraci, C.L. Nanobiomonitoring and Surveillance:
   Opportunities to Confirm the Protection of Nanomaterial Workers. Synergist, February, 2017

   Baker J, Barrie, MD, Geraci CL, Hoover MD. Soft Law and Nanotechnology, Sources of
   Guidance for Risk Management. Synergist, April, 2016

   Connor TH, Barrie, MD, Theiss JC, Matney TS, Ward JB Jr. Mutagenicity of Formalin in the
   Ames Assay. Mut. Res. 1983 Feb; 119(2):145-149




                                                                                         32
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 40 of 46




                                      Mallory Biblo | Associate

                                      Mallory Biblo joined Burns Charest after practicing at
                                      another litigation boutique, where she represented
                                      businesses and individuals in all types of commercial
                                      matters. Prior to that, Mallory clerked for the Honorable
                                      Diana Saldaña of the United States District Court for the
                                      Southern District of Texas and worked on complex civil
                                      and criminal matters.

                                      Mallory attended The George Washington University Law
                                      School, where she graduated with honors and was
                                      recognized as a Thurgood Marshall Scholar. Mallory
                                      served as a Notes Editor for The George Washington Law
Review and a Research and Writing Dean’s Fellow. George Washington University honored her
with the Lawrence E. Seibel Memorial Award in Labor and Employment Law. During law school,
Mallory interned with the Honorable James E. Boasberg of the United States District Court for the
District of Columbia.

Mallory earned her Bachelor of Science degree in Industrial and Labor Relations from Cornell
University. At Cornell, she competed for the Women’s Track and Field Team.

Education & Background

   The George Washington University Law School, J.D., with honors, 2012

   Cornell University, B.S., 2009

   Law Clerk to the Honorable Diana Saldaña of the United States District Court for the Southern
   District of Texas

   Intern for the Honorable James E. Boasberg of the United States District Court for the District
   of Columbia

Admissions & Honors

   State of Texas

   State of New York

   United States District Court for the Northern, Southern, Eastern and Western Districts of Texas

   United States Court of Appeals for the Fifth Circuit




                                                                                             33
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 41 of 46




                                      Kyle Oxford | Associate

                                      Since graduating law school in 2015, Kyle has helped to
                                      protect landowners’ interests in northern Texas and
                                      Jefferson Davis Parish, Louisiana, by preventing the
                                      underpayment of royalties and securing cleanup of
                                      environmental pollution. During law school, Kyle was a
                                      law clerk at a boutique plaintiff-oriented law firm in New
                                      Orleans, Louisiana, and a summer associate at a
                                      commercial and intellectual property litigation firm in
                                      Dallas, Texas.

                                       Kyle received his J.D. with honors from Tulane Law
                                       School. Kyle was a Managing Editor of the Tulane Law
Review, a student attorney in the Tulane Civil Litigation Clinic, and a volunteer with the
Entertainment Law Legal Assistance Project. He graduated from Trinity University in San
Antonio, Texas, with a B.A. in Political Science.

Education & Background

   Tulane Law School, J.D., cum laude, 2015

   Trinity University, B.A., Political Science, 2010

Admissions & Honors

   State of Louisiana, 2015

   State of Texas, 2017

   Eastern, Middle, and Western Districts of Louisiana, 2015

   Court of Appeals for the Fifth Circuit, 2015

   Managing Editor, Tulane Law Review




                                                                                           34
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 42 of 46




                                      Spencer Cox | Associate

                                      Spencer Cox represents individuals and businesses in
                                      complex litigation in both state and federal courts. Mr.
                                      Cox graduated magna cum laude from Harvard Law
                                      School before clerking for the Honorable F. Dennis Saylor,
                                      IV, of the U.S. District Court for the District of
                                      Massachusetts.

                                       Mr. Cox provides world-class representation to his clients
                                       through smarts, hard work, and a commitment to
                                       excellence. Before becoming a lawyer, he served in the
                                       U.S. Navy as a Naval Aviator and flight instructor in the
                                       F/A-18 Super Hornet, and recorded more than 400 arrested
carrier landings. As a fighter pilot, Mr. Cox learned the importance of attention to detail and
demonstrated a knack for performing best when the stakes are highest. As an attorney, he
understands the importance of focusing the strengths of your case against an opposing party’s
weaknesses in order to win.

Education & Background

   University of Virginia, B.A., Physics

   Harvard Law School, J.D., magna cum laude

   Law Clerk to the Honorable F. Dennis Saylor, IV, of the United States District Court for the
   District of Massachusetts

Admissions & Honors

   State of Texas




                                                                                            35
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 43 of 46




                                       Amanda Klevorn | Associate

                                       Amanda represents plaintiffs in consumer-oriented
                                       complex litigation in both federal and state courts. Her
                                       clients have included homeowners, landowners, patients
                                       harmed by defective products and drugs, and victims of
                                       federal civil rights violations. Amanda began her career at
                                       a boutique plaintiff-side litigation firm in New Orleans
                                       where she gained invaluable experience in a variety of
                                       practice areas, with a particular emphasis on environmental
                                       and mass tort litigation. More recently, she practiced at a
                                       civil rights law firm and represented plaintiffs in federal
                                       courts throughout the United States.

Born and raised in St. Louis, Missouri, Amanda moved to New Orleans in 2010 to attend Tulane
University Law School. At Tulane, she developed her litigation skills and her passion for client
advocacy as a student attorney with Tulane’s Civil Litigation Clinic. While involved with the
competitive Tulane moot court program, Amanda’s team won the 2012 Louisiana State Bar
Association trial competition, and she was elected to the Order of the Barristers by her peers. She
also served as a managing editor for the Tulane Journal of International and Comparative Law.

Education & Background

   Tulane University Law School, J.D., 2013

   St. Louis University, B.A., summa cum laude, 2008

Honors

   Order of the Barristers, 2013

   Trial Advocacy Honors, 2012

   Louisiana State Bar Association Trial Competition State Champion, 2012

   Managing Editor, Tulane Journal of International & Comparative Law, 2012-2013

   CALI Excellence for the Future Award, 2011




                                                                                              36
       Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 44 of 46




                                      Jacob Gower | Associate

                                      Jacob represents individuals and companies in complex
                                      litigation in state and federal courts throughout the country.
                                      He has extensive experience representing individuals
                                      exposed to asbestos-containing products and other toxic
                                      materials and substances. Jacob also represents clients in
                                      antitrust and other commercial disputes.

                                      Prior to joining Burns Charest, Jacob spent several years
                                      with a noted boutique oil and gas law firm based in New
                                      Orleans.

                                      Education & Background

   Associate, Slattery, Marino & Roberts, 2013–2016

   Judicial Clerk, 2012-2013, Hon. Kathleen Kay, Western District of Louisiana, Lake Charles,
   LA

   Louisiana State University, D./G.D.C.L., 2012, Order of the Coif & Magna Cum Laude

   Louisiana State University, B.A., Political Science, 2009

Admissions & Honors

   Louisiana Super Lawyers, Rising Stars, Thompson Reuters, 2018 (Class Action/Mass Torts)

   State Bar of Texas, 2014

   State Bar of Louisiana, 2012

   Member, Louisiana Law Review, 2010–2012

   Member, Judge John R. Brown Admiralty Moot Court Team, 2010–2012

Speaking Engagements

   •    Co-Author, Oil and Gas Mineral Leasing and Development on the Outer Continental Shelf
        of the United States, 4 LSU J. of Energy L. & Resources 1 (Fall 2015)
   •    Presentation, Determining the Ownership of Water Bottoms in Louisiana, American
        Association of Petroleum Landmen, Gulf Coast Land Institute (Oct. 2015)




                                                                                               37
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 45 of 46




                                      Lydia Wright | Associate

                                      Lydia joined Burns Charest in 2017 after representing
                                      indigent clients as a Law Fellow at Southern Poverty Law
                                      Center in Jackson, Mississippi. Her practice focuses on
                                      multidistrict litigation and prosecuting class actions in state
                                      and federal courts nationwide.

                                      During law school at the UC Berkeley Law School, Lydia
                                      was a member of the California Law Review and received
                                      a top orator award from the Jessup International Law Moot
                                      Court competition. She then clerked for the Honorable
                                      Nannette Jolivette Brown of the U.S. District Court for the
                                      Eastern District of Louisiana.

Prior to law school, Lydia worked with refugee communities in Amman, Jordan on a Fulbright
fellowship. She also taught sixth graders on the Navajo reservation in New Mexico with Teach for
America. Lydia graduated Phi Beta Kappa from the University of Washington, where she studied
international relations and several dialects of Arabic.

Lydia serves on the board of the Music and Culture Coalition of New Orleans (MaCCNO), a
coalition working to empower, assist, and organize New Orleans’ cultural community.

Education & Background

   University of California, Berkeley School of Law, J.D.

   University of Washington, B.A., magna cum laude

   Law Clerk to the Honorable Nannette Jolivette Brown, U.S. District Court for the Eastern
   District of Louisiana

   Law Fellow, Southern Poverty Law Center, Jackson, Mississippi

   Judicial Extern to the Honorable Bruce McGiverin, U.S. District Court for Puerto Rico

Memberships

   National Police Accountability Project




                                                                                                38
     Case 2:13-cv-20000-RDP Document 2610-7 Filed 10/30/20 Page 46 of 46




                                      Rick Yelton | Associate

                                      Rick regularly represents clients in an array of complex
                                      matters in courts throughout the country. Prior to joining
                                      Burns Charest, Rick served as a judicial law clerk for the
                                      Honorable Carl J. Barbier of the United States District
                                      Court for the Eastern District of Louisiana. Rick
                                      subsequently worked at a regional law firm in the area of
                                      insurance and reinsurance, where he advised clients on
                                      third-party liability coverage issues.

                                     Rick received his law degree magna cum laude from
                                     Loyola University New Orleans College of Law in
                                     2016. During law school, Rick served as the Editor in
Chief of the Loyola Law Review, and was honored with the Editorial Board Award for Outstanding
Achievement by a Law Review Candidate. Rick also graduated as a William L. Crowe Scholar.

Rick is on the Board of Directors of unCommon Construction, a New Orleans non-profit that uses
the build process to prepare high school students for professional and collegiate success.

Education & Background

   Law Clerk to the Honorable Carl J. Barbier of the United States District Court for the Eastern
   District of Louisiana

   Loyola University New Orleans College of Law, J.D., magna cum laude, 2016

   University of New Orleans, M.S., urban studies, 2008

   Loyola University New Orleans, B.A., music therapy, 2005

Honors

   Loyola Law Review, Editor in Chief

   William L. Crowe, Sr. Scholar

Memberships

   New Orleans Bar Association

   Loyola Inn of Court




                                                                                            39
